DETAILED ACTION
REEPATED OBJECTIONS
Claim Objections
1. 	Claims 1 – 7, 14 and 20 is objected to because of the following informalities: The
claims, which are nonelected, do not have qualifiers of ‘Withdrawn’. Appropriate correction is
required.

WITHDRAWN REJECTIONS
2. 	The 35 U.S.C. 102(b) rejection of Claims 8 — 9 and 16 — 17 as being anticipated by Thies (EP 229715 A2), of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections – 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 8 – 9, 16 – 17 and 23 – 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thies (EP 229715 A2).
With regard to Claims 8 and 16 — 17, Thies discloses packaging (page 2, lines 1 — 5)
comprising a film comprising a barrier layer and a core layer sandwiched between two
outer layers (page 3, lines 1 — 10) and layers of adhesive resin, therefore bonding layers, between the core layer and outer layers (page 3, lines 46 — 47); the film is coextruded (page 4, 
With regard to Claim 9, the barrier layer is therefore coated, with the second bonding layer.
With regard to Claim 23, the second laminate would therefore comprise a multi – layer laminate.
With regard to Claim 24, the second laminate would therefore be structurally identical to a laminate comprising a single layer comprising multiple layers.




5. 	Claims 10 — 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thies (EP
715 A2).
Thies discloses packaging as discussed above. With regard to Claims 10 — 12, Thies does not explicitly disclose a substrate layer bonded to a further laminate. However,
additional layers are disclosed (page 3, lines 1 — 10). It would have been obvious for one of
ordinary skill in the art to provide for a second packaging, having an identical layer sequence,
therefore a further laminate, bonded to the substrate layer, as additional layers are
disclosed.
With regard to Claim 13, Thies also does not explicitly disclose that the second laminate
has an HDPE layer and a barrier layer and a bonding layer and a sealing layer and that
the barrier layer of the second laminate is bonded to the barrier layer of the first laminate layer. However, as stated above, additional layers are disclosed, and HDPE is also a sealing
layer, as stated on page 1, lines 20 — 22 of the instant specification. It would have been obvious
for one of ordinary skill in the art to provide for a second laminate having a layer sequence
that is identical to the first laminate layer and the second HDPE layer of the first laminate layer
sealed to the second HDPE layer of the second laminate layer, therefore the barrier layer of the
second laminate would be bonded to the barrier layer of the first laminate, as additional layers
are disclosed.

6. 	Claims 15 and 18 — 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Thies (EP 229715 A2) in view of Koe et al (JP 6 — 262737 A; English translation).
Thies discloses packaging as discussed above. With regard to Claims 15 and 18 — 19,
Thies fails to disclose a barrier layer that is polyamide.
Koe et al teach a barrier layer comprising polyamide (paragraph 0007) for the purpose of
obtaining a packaging that can be easily cut by hand (paragraph 0003).

barrier layer that is polyamide in order to obtain packaging that can be easily cut by hand
as taught by Koe et al.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782